Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2007-008

Release Date: 4/20/07
CC:FIP:1:LJMedovoy
POSTS-156981-06
UILC:

1234.00-00

date:

April 06, 2007

to:

from:

subject:

Director, Financial Services
(Large & Mid-Size Business)
Associate Chief Counsel
(Financial Institutions and Products)

Lease-In/Lease-Out ("LILO") and Sale-In/Lease-Out ("SILO") Exit Strategy
This memorandum sets forth a legal analysis that you may wish to consider
during your examination of a strategy that taxpayers used to exit from LILO and SILO
transactions. This strategy is known as the Lease Residual Management Strategy
(“LRMS”). Please note that it is not the only legal analysis that may be used in
addressing this strategy and that it is based on the assumption that the arrangements
styled by the taxpayers as options are appropriately characterized as options for federal
income tax purposes. In appropriate cases, you may wish to challenge this
characterization. Furthermore, the memorandum assumes that the underlying LILO and
SILO transactions, and their constituent steps, have substance and will be respected,
which also is subject to challenge.1
ISSUE
Whether a payment of cash made by the grantor of a call option to settle the
grantor’s obligations under the option is a sale or exchange of the option by the holder
for purposes of section 954(c)(1)(B)(iii).
CONCLUSION

1

See note 2 and discussion under Other Considerations.

POSTS-156981-06

2

A payment of cash made by the grantor of a call option to settle the grantor’s
obligations under the option is a sale or exchange of the option by the holder under
section 954(c)(1)(B)(iii).

FACTS
X, a U.S. taxpayer, purports to acquire either a leasehold interest (LILO
transaction) or an ownership interest (SILO transaction) in property owned by Y, a taxexempt entity.2 X then leases the property back to Y for a term that expires before the
expiration of the leasehold or ownership interest held by X. Thus, X could take
possession of the property at the end of Y’s lease. Y, however, also acquires from X
the right to purchase, immediately after Y’s lease ends, X’s remaining interest in the
property. This right is known as the Purchase Option. At the time X acquires the
interest from Y, Y sets aside sufficient funds received from X to exercise its rights under
the Purchase Option. It is highly likely that Y will exercise the Purchase Option and thus
preclude X from taking possession of the property at the end of the lease term.
In a later taxable year, X engages in an LRMS transaction. In this transaction, X
enters into an arrangement, styled as an option, with a controlled foreign corporation
(CFC) that is subject to low foreign tax rates. This option, known as the LRMS Option,
gives the CFC the right to purchase from X the same property that is the subject of the
Purchase Option. The CFC has been advised by the promoter that it needs to hold the
property in a fashion that satisfies section 1231. We have substantial doubt that this will
happen, but we have assumed that it will for purposes of this memorandum. If Y
exercises the Purchase Option as anticipated, X must deliver the property to Y. If the
CFC also exercises its LRMS Option, then X will have no property to deliver to the CFC.
The LRMS Option, however, allows X to make a “damages” payment to the CFC
instead of delivering the specified property. Materials prepared by the promoter of the
LRMS transaction characterize this “damages” payment as both a termination fee and a
cash payment that settles the LRMS Option. The payment terminates the CFC’s rights
and satisfies X’s obligation under the LRMS Option, and it equals or approximates the
built-in gain in the LRMS Option. According to the promoter’s materials, it also offsets,
at least in part, the gain recognized by X when Y exercises the Purchase Option
because it creates a deduction for X in the U.S. and a corresponding amount of income

2

It is the Service’s position that a taxpayer who engages in a LILO or SILO transaction does not thereby
acquire a current leasehold or ownership interest in property. Rev. Rul. 2002-69, 2002-2 C.B. 760; Notice
2005-13, 2005-1 C.B. 630. This position has been ratified in the case of LILOs by the only court to have
considered the issue. BB&T Corp. v. United States, No. 1:04CV00941, 2007 WL 37798 (M.D.N.C. Jan.
4, 2007). This memorandum assumes the correctness of taxpayers’ claim that the transactions confer
property interests, but only for the purpose of assessing the efficacy of the LRMS transaction as a means
of reducing taxable income deferred by a LILO or SILO transaction.

POSTS-156981-06

3

for the CFC in the foreign jurisdiction. This income is subject to a lower rate of tax in the
foreign jurisdiction than it would have been had it been subject to tax in the U.S.
LAW AND ANALYSIS
Pursuant to section 951(a)(1)(A)(i), a U.S. shareholder of a CFC includes in
gross income its pro rata share of the CFC’s subpart F income for the CFC taxable year
which ends with or within such taxable year of the shareholder. Section 952(a)(2)
defines the term “subpart F income” to mean, in part, foreign base company income (as
defined under section 954). Section 954(a)(1) defines “foreign base company income”
to include foreign personal holding company income (FPHCI) for the taxable year.
Section 954(c)(1)(A) defines FPHCI to include the portion of gross income which
consists of dividends, interest, royalties, rents and annuities. In addition, section
954(c)(1)(B) defines FPHCI to include, subject to certain exceptions, the excess of
gains over losses from the sale or exchange of property (i) which gives rise to income
described in subparagraph (A) (i.e., dividends, interest, etc.), (ii) which is an interest in a
trust, partnership, or REMIC, or (iii) which does not give rise to any income. Section
1.954-2(e)(3) specifically classifies, subject to certain exceptions which are not relevant
with respect to the LRMS Option, rights and interests in property, including options, as
property that does not give rise to income for purposes of determining FPHCI. A “sale
or exchange” is not defined for purposes of section 954(c)(1)(B).
In the absence of a specific definition, it is appropriate to look to how the sale or
exchange of an option is defined generally for purposes of the Code. A review of the
provisions of section 1234 and its legislative history reveals an existing Congressional
definition of “sale or exchange” with respect to the cash settlement of an option which is
equally applicable in the section 954 as well as the section 1234 context.
Section 1234(a) sets forth a general rule for purchasers of put and call options.
Specifically, the character of property in the hands of a taxpayer determines the
character of gain or loss upon the taxpayer’s sale, exchange, or lapse of an option to
buy or sell that same property.
As noted in the House Report for the 1954 Code, H. Rep. No. 1337, 83d Cong.,
2d Sess. A278 (1954), the rule for lapses of options carried over from section 117(g)(2)
of the 1939 Code while the rule for sales or exchanges of options was new. Congress
concluded that “an option is no more than a right to buy or sell property and, in
determining whether or not a capital transaction is involved, the character of the
property to which the option relates should be controlling.” Congress wanted
consistency not only in the character but also in the holding period. It noted that under
present law, holders of options realized short-term losses and grantors short-term gains
on lapses, but that holders who were not dealers could realize long-term gains or losses
if the option itself was held for the requisite holding period. Consequently, to fully
equate the tax treatment of loss on failure to exercise an option to loss on the sale of

POSTS-156981-06

4

such an option, a capital loss realized on a lapse would be treated as long-term loss if
the option were held for the required holding period. This rule ensured that it would
make no difference whether the holder sold an option at a loss or failed to exercise it.
Thus, section 1234(a) was amended to provide “consistent treatment for sales and
failures to exercise an option and in the case of the [holder made] the treatment depend
on the nature of the underlying asset.” H. Rep. No. 1337 at 83. A nearly identical
explanation can be found in the Senate Report, S. Rep. No. 1622, 83d Cong., 2d Sess.,
113 and 438 (1954).
This theme of consistency was played again by Congress in 1984, when it
amended section 1234(c) to address options that settle for cash on exercise. As stated
in the House Report, H.R. Rep. No. 482, 98th Cong., 2d Sess. 1263 (1984), for grantors
of options it was unclear whether the rule in section 1234(b) addressing lapses and
closing transactions applied to options that either settle or could settle in cash. When
the Senate considered this new provision, it noted in S. Prt. 169, 98th Cong., 2d Sess.
(Vol. 1) 285 (1984), that “[b]ecause the rules of secs. 1234(a) and 1234(b) apply to
options in property, it is unclear whether these rules apply to options that settle in (or
could be settled in) cash.” In H.R. Conf. Rep. No. 861, 98th Cong., 2d Sess. 904
(1984), the Conference Committee acknowledged the lack of clarity for both grantors
and holders.
To address this problem for cash settlement options, Congress enacted section
1234(c)(2). Section 1234(c)(2)(A) provides the general rule that for purposes of both
sections 1234(a) and 1234(b), a cash settlement option is treated as an option to buy or
sell property. Section 1234(c)(2)(B) sets forth a definition for cash settlement options,
specifically that they are options that, on exercise, either settle in or could be settled in
cash or property other than the underlying property referenced by the option. Thus,
section 1234(c) brings cash settlement options within the operating rules of sections
1234(a) and 1234(b).
You are now facing the argument that section 1234 neither creates nor
contemplates a sale or exchange of an option when it is settled in cash. If this were
true, then section 1234(c) would not eliminate all the mismatches concerning Congress
in 1984. The legislative amendments and the accompanying reports show an intent by
Congress to ensure that the treatment of gain or loss from an option be the same,
whether the option is sold, exchanged, allowed to lapse, or settled in cash. Specifically,
all of these events should be afforded the same character treatment as a purchase of
the underlying property upon exercise of the option and an immediate sale of the
property by the purchaser. It is important to note that, rather than amending the
language of section 1234(a)(1) to apply to “the sale, exchange, or cash settlement” of
an option to buy or sell property, Congress instead retained the “sale or exchange”
language in section 1234(a)(1) and clarified that an option that settles in cash be treated
as an “option to buy or sell property.” Congress must have considered the cash
settlement of an option to constitute a “sale or exchange” of that option. Otherwise, the
addition of section 1234(c)(2)(A) to treat a “cash settlement option” as an “option to buy

POSTS-156981-06

5

or sell property” for purposes of section 1234(a)(1) would not bring the cash settlement
of an option within the scope of section 1234(a)(1).
For example, assume a taxpayer holds a cash settlement option whose
underlying property is described in section 1231. If the taxpayer receives a payment of
cash upon exercise of the option, that payment is a taxable event that closes the option.
The payment is not a lapse of the option. If it were also not a sale or exchange of the
option, then it would not be subject to the operating rule of section 1234(a)(1), which
applies to “gain or loss attributable to the sale or exchange of, or loss attributable to
failure to exercise, an option to buy or sell property.” Because the payment would not
be within the operating rule, it would be ordinary income to the taxpayer. If the taxpayer
had sold the option, however, that sale would be subject to the operating rule of section
1234(a), and it could be treated as the sale or exchange of a section 1231 asset. This
is the type of mismatch that Congress intended to eliminate when it enacted section
1234(c). Consequently, Congress must have intended that for cash settlement options,
the payment of cash at settlement must be a sale or exchange under section 1234(a).
The analysis set forth above is consistent with the Service’s analysis of the
treatment of the cash settlement of a right that was attached to a share of common
stock in Rev. Rul. 88-31, 1988-1 C.B. 302. In that ruling, the Service determined that
the right was a cash settlement put option under section 1234(c)(2). Citing the 1984
legislative history, the Service concluded that a cash payment by the issuer to the
holder of the right would be treated as an exercise and a sale or exchange of the option.
Because the cash settlement of an option is generally considered by Congress to
constitute the sale or exchange of an option, the cash settlement of an option should be
treated as a sale or exchange of that option for purposes of section 954 as well.
The next question is whether the “damages” payment by X to the CFC under the
LRMS Option would be a payment upon exercise of a cash settlement option. X’s
characterization of the payment as “damages” is not controlling. Instead, the substance
of the payment determines its treatment for tax purposes.
The payment of cash by X to the CFC is contemplated by the LRMS Option
arrangement. Under the terms of the arrangement, upon an exercise of the CFC’s
LRMS Option, X may deliver cash or property to the CFC. A cash payment does not
compensate the CFC for any harm or any special use it would have made of the
property. Instead, like any payment in settlement of a cash settlement option, it
compensates the CFC for a portion of the value of the underlying property. It terminates
the CFC’s rights and X’s obligations, but does so pursuant to the terms of the
arrangement. Although the promoter’s materials refer to the payment as a termination
fee, they also refer to it as a cash payment that settles the LRMS Option. Accordingly,
the “damages” payment constitutes a cash payment in settlement of a cash settlement
option.

POSTS-156981-06

6

Therefore, if the CFC receives the “damages” payment upon settlement of the
LRMS Option, any gain resulting from the receipt of the “damages” payment will
constitute gain from the sale or exchange of the LRMS option. Any gain from the
payment will thus result in the recognition of subpart F income under section
954(c)(1)(B)(iii) and section 1.954-2(e)(3) as gain from the sale or exchange of property
that does not give rise to income.
OTHER CONSIDERATIONS
It is understood that you will be considering challenging the economic substance
of the LILO and SILO transactions.
As noted above, this memorandum does not cover all analyses of the LRMS
Option. As you develop these cases, you should consider whether other
characterizations of the LRMS Option are appropriate and whether the LRMS
transaction, or steps thereof, can be ignored or recharacterized based on a lack of
economic substance.
Depending on the circumstances, the LRMS Option may be appropriately treated
as a loan. That recast may be particularly appropriate if the prospect of nonexercise of
the LRMS Option is found to be remote. In this regard, particular attention should be
given to whether the value of the property is effectively subject to a floor by virtue of X’s
right to require Y to lease the interest at preset rates. You will want to consider this
argument in the initial tax year of the LRMS Option if the CFC has current or
accumulated earnings and profits because the recast as debt would be a section 956
investment in U.S. property taxable as subpart F income. Except for the section 956
investment, the debt recast and sale or exchange analysis may produce largely the
same net tax results.
Additionally, please let us know if taxpayers modify the arrangement to attempt to
avoid sale or exchange treatment so that we can advise you accordingly. You should
also consider whether the underlying residual interest constitutes property described in
section 1231 if it ultimately is held by the CFC.
As always, we stand ready to assist you with the development of these cases.

